Citation Nr: 0634353	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-02 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.	Entitlement to a rating higher than 40 percent for 
discogenic disease of the lumbar spine.

2.	Entitlement to a rating higher than 30 percent for 
adjustment disorder,            with depressed mood, 
secondary to the service-connected low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1970 to 
March 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in San Juan, 
Puerto Rico.  In that decision, the RO increased from 10 to 
30 percent the disability rating for the veteran's adjustment 
disorder with depressed mood, effective January 17, 2003.  
The RO also denied his claims for a rating higher than 40 
percent for discogenic disease of the lumbar spine, and for a 
total disability rating based on individual unemployability 
(TDIU).  With regard to the claim for a higher rating for the 
psychiatric disorder, the veteran has since indicated that 
notwithstanding the increased compensation awarded, he wants 
a still higher schedular rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In May 2006, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  This type of proceeding is often 
referred to as a "travel Board" hearing.  During the 
hearing, the veteran withdrew from appellate consideration 
the TDIU issue previously on appeal.  38 C.F.R. § 20.204 
(2006).  He also submitted new evidence consisting of 
additional medical records from private doctors, and he 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2006).  

The Board finds there is a sufficient basis upon which to 
decide the claim for a higher rating for the psychiatric 
disorder.  However, regrettably, the remaining claim for an 
increased rating for the discogenic disease of the lumbar 
spine must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.




FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for a higher rating for his service-connected 
psychiatric disorder.  Moreover, all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.  

2.	The veteran's service-connected adjustment disorder, with 
depressed mood, causes occupational and social impairment 
with occasional decrease in work efficiency, and periods of 
inability to perform occupational tasks.  There is no 
objective clinical indication, however, of circumstantial 
speech, panic attacks more than once per week, impairment of 
memory and concentration, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the adjustment disorder with depressed mood.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.126, and 4.130, DC 9434 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these requirements pertaining to the 
content of the notice provided to a claimant seeking VA or 
other compensation benefits, the RO has issued several VCAA 
letters during the course of this appeal, which sufficiently 
informed him of the procedures for the continued development 
of his claim.  The February and    June 2004 notice letters 
which the RO has issued to the veteran, contained detailed 
information as to how to support his claim which, and when 
considered along with the November 2003 statement of the case 
(SOC) and subsequent supplemental SOCs (SSOCs), met each of 
the four elements set forth in the Pelegrini II decision as 
to what will constitute satisfactory VCAA notice.  




In particular, both letters provided explanation as to the 
general type of information necessary in order to support his 
claim for an increased rating for a psychiatric condition, 
including lay and medical evidence to demonstrate that his 
condition had worsened in severity.  The November 2003 SOC 
also included citation to and explanation of the applicable 
rating criteria at 38 C.F.R. § 4.130 pertaining to the 
evaluation of mental disorders, under the rating schedule.  
So the veteran was appropriately informed as to the 
additional evidence necessary to substantiate       his 
claim, in accordance with the first element of VCAA notice 
under Pelegrini II.

Additionally, the relevant notice letters set forth a 
discussion as to whose responsibility, VA's or the veteran 
himself, it was to obtain all additional relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).            
They informed the veteran that VA would undertake reasonable 
efforts to help obtain further evidence such as medical 
records, employment records, and records from Federal 
agencies.  Enclosed were copies of VA Form 21-4142 
(Authorization and Consent to Release of Information), upon 
which he could identify any sources of additional medical 
evidence which had not been obtained.  The subsequent 
correspondence also explained that evidence which would be 
helpful to establish  his claim consisted of relevant 
physicians' statements, results of any laboratory tests, and 
copies of examinations or tests.  The criteria were therefore 
met as to the second and third elements of the Pelegrini II 
analysis.    

The June 2004 correspondence also included language 
requesting that in the event that the veteran had any 
additional evidence in his possession that pertained to his 
claim, to please forward that evidence to the RO.  Thus, the 
fourth and final element set forth under the Pelegrini II 
decision was also satisfied.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through additional correspondence from the RO 
dated in April and May 2006, informing him of the recent 
holding in the Dingess/Hartman decision.  Also, as indicated, 
the November 2003 SOC included citation to and explanation of 
the relevant rating criteria for evaluating mental disorders.  
Thus, he has received detailed notice concerning both the 
disability rating and effective date elements     of his 
claim.

In addition to the foregoing considerations as to the content 
of the notice provided, there is also the requirement that 
the relevant notice information have issued to the veteran in 
a timely manner.  Here, the RO sent the aforementioned 
correspondence pertaining to the VCAA in 2004, approximately 
one-year subsequent to the        May 2003 rating decision on 
appeal.  This was not in accordance with the legal definition 
set forth in Pelegrini II, as to what represents timely 
notice --    consisting of VCAA notice sent after the initial 
adjudication of the claim on appeal.  See Pelegrini II, 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a);             
38 C.F.R. § 3.159(b)(1).  This notwithstanding, following the 
issuance of the     most recent June 2004 correspondence, the 
veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the May 2006 certification 
of this case to the Board.  This has included the opportunity 
to provide testimony during a May 2006 travel Board hearing.  
He also submitted copies of additional private medical 
records in connection with the May 2006 travel Board hearing 
(which was conducted a few weeks prior to the hearing).  For 
these reasons, the Board finds that regardless of the timing 
of the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's    VA outpatient 
and hospitalization records, and has arranged for him to 
undergo several VA examinations in connection with the claim 
for increase.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
submitted copies of relevant treatment records from several 
private physicians, along with various personal statements.  
He has also provided testimony during       a May 2006 travel 
Board hearing before the undersigned VLJ.  See 38 C.F.R.          
§ 20.704.   


In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

This notwithstanding, the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).


Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected adjustment disorder, with 
depressed mood,         has previously has been evaluated by 
the RO following the initial grant of      service connection 
for that condition (on the basis of a secondary medical 
relationship to his already service-connected discogenic 
bulging disc disease)        as 10 percent disabling, 
effective from November 6, 2001.  This initial disability 
rating was assigned in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code       (DC) 9440, for chronic adjustment 
disorder.  

Thereafter, in the May 2003 decision presently under 
consideration, the RO awarded a higher rating of 30 percent 
for his psychiatric disorder, effective    January 17, 2003.  
The effective date assigned was indicative of the date of 
receipt of the veteran's recently filed formal claim for 
entitlement to a TDIU, which the RO explained had 
subsequently prompted it to reevaluate the propriety of the 
rating assigned for adjustment disorder, as well.  While the 
specific diagnostic code under which his condition was 
evaluated was DC 9434 for major depressive disorder,   that 
does not determine what is the applicable rating criteria, 
since notwithstanding which diagnostic code is utilized, the 
underlying condition would still be evaluated under the same 
rating criteria (i.e., the General Rating Formula discussed 
below).  

VA's rating schedule generally provides that psychiatric 
disorders other than eating disorders, are to be evaluated 
according to a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 


A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 






A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, DC 9433.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Analysis

On review of the competent evidence of record documenting the 
extent of present symptomatology attributed to service-
connected adjustment disorder with  depressed mood, these 
findings indicate that the present 30 rating represents the 
most accurate portrayal of the severity of his condition.  In 
accordance with the applicable criteria under the General 
Rating Formula for mental disorders,              at 38 
C.F.R. § 4.130, that rating is correlative to occupational 
and social impairment with occasional decrease in work 
efficiency, and intermittent periods of inability to perform 
employment-related tasks.  The requirements for next higher 
rating of      50 percent, which pertains to occupational 
impairment with reduced reliability and productivity, as 
explained below, are not met.    




The most probative and comprehensive findings that pertain to 
his psychiatric disorder, include the reports of VA 
psychiatric examinations conducted on          two separate 
instances during the time period relevant to the present 
claim for increase.  The first examination, conducted in 
February 2003, indicated initially that in reference to his 
prior medical history, there was no prior psychiatric 
hospitalization or history of suicidal attempts.  He reported 
that over the last      three years, as the result of some 
physical constraints and chronic pain due to his service-
connected back disorder, he had been feeling depressed, with 
loss of interest for daily living activities, loss of energy 
insomnia, anxiety and inability to concentrate.  On mental 
status examination, the veteran was spontaneous and      
fully alert, with no evidence of psychomotor retardation or 
agitation.  His thought process was coherent and logical.  
There was no looseness of association, or evidence of 
disorganized speech.  There were also no delusions or 
hallucinations, no phobias or obsessions, and no suicidal 
ideas.  The veteran's mood was depressed.  His affect though 
was broad and appropriate.  Memory was intact, and there were 
no apparent deficits in judgment and insight.  The examiner 
diagnosed an adjustment disorder with depressed mood, 
chronic, and further provided a  Global Assessment of 
Functioning (GAF) score of 60.      

On an October 2004 re-examination, the veteran reported that 
his back pain continued to be a problem, and that he was 
sleeping poorly and had become depressed as a result of that 
condition.  Objective examination established medical 
findings that were generally consistent with those observed 
during the previous examination.  This included the absence 
of deficits in memory and concentration. There was also no 
indication of delusions, hallucinations, or impairment in 
thought process, or of suicidal or homicidal ideation.  Mood 
was somewhat depressed,     and affect was constricted.  The 
diagnosis was that of major depression, with an assigned GAF 
score of 60.  





Additional records of VA and private medical treatment that 
are contemporaneous with these psychiatric examination, 
document the veteran's continued complaints of symptoms of 
anxiety and depression.  The private treatment reports the 
veteran has submitted that include information current 
through early-2006, also show intermittent mental-health 
related complaints due to pain and discomfort from his back 
disorder.  With respect to a more thorough representation of 
the extent of the relevant symptomatology shown, however, the 
February 2003 and October 2004 examinations provide the 
essential source of information upon which to properly 
evaluate his condition.  Significantly, there is also no 
indication from the medical evidence or otherwise of a 
pronounced increase in the severity of his condition, such 
that it might indicate that his condition substantially 
worsened subsequent to the date of the October 2004 
examination.       

These examination findings do not present the basis for a 
higher 50 percent rating. The veteran has not been shown to 
have experienced nearly any of those symptoms directly 
associated with that increased rating, to include: 
circumstantial or circumlocutory speech, impairment of short-
term and long-term memory, panic attacks more than once a 
week, impaired judgment, impaired abstract thinking, or 
difficulties in maintaining effective work and social 
relationships.  See 38 C.F.R.     § 4.130, DC 9434.  While 
the VA examiners and medical providers routinely treating the 
veteran have observed that he has been shown to have a 
depressed mood, and he has also reported having anxiety, the 
extent of these symptoms shown is more consistent with the 
criteria for a 30 percent rating (which encompasses   such 
symptoms as depressed mood and anxiety), rather than the more 
severe "disturbances of motivation and mood" as 
contemplated in the criteria for a 50 percent rating.  The 
October 2004 examiner, for instance, stated that he appeared 
"somewhat depressed," and while affect was constricted, 
there were no other associated findings that would otherwise 
substantiate a more substantial           mood disturbance.    




In addition, the GAF score of 60 which has been assigned 
during the course of each of the veteran's psychiatric 
examinations, likewise is commensurate with no greater than a 
30-percent level of impairment.  The GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)
(DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  According to DSM-IV, a GAF score in the 51 to 60 
range is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Hence, the GAF score obtained does not objectively 
support the finding that the veteran's psychiatric disability 
is of any greater severity than the level inherent in a 30 
percent rating.  Also of note in considering his GAF score, 
is that even some of those symptoms linked to a score of 60, 
for instance, flat affect and circumstantial speech, are not 
found in the clinical portrayals of record of his condition.  
The actual symptoms shown for the reasons indicated above, 
correspond directly to his currently assigned 30 percent 
rating.   See 38 C.F.R. § 4.126(a) (when evaluating a mental 
disorder, an evaluation shall be assigned based on all the 
evidence of record that bears on occupational and social 
impairment, and not solely on any particular assessment at 
the moment of the examination).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  To the 
extent the veteran has claimed entitlement to a TDIU, the 
issue of whether unemployability (due to the combined effect 
of his service-connected disabilities) alone provides the 
basis for assignment of a total schedular rating in this 
instance, is addressed more extensively in the forthcoming 
discussion of his TDIU claim, which will be further developed 
on remand.  It only merits discussion at present that he has 
not shown that his service-connected psychiatric disorder has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence does not warrant a higher rating than the current 30 
percent evaluation for the veteran's psychiatric disorder.  
So the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 C.F.R. § 4.3; see also Alemany v. 
Brown,                 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim for a rating higher than 30 percent for the 
adjustment disorder, with depressed mood, is denied.


REMAND

Following review of the treatment history for the veteran's 
service-connected lumbar disc disease, notwithstanding the 
medical evidence obtained thus far, further VA examination 
for this condition in accordance with the applicable rating 
criteria is warranted.  His discogenic disease condition has 
been evaluated as 
40-percent disabling under the criteria for intervertebral 
disc syndrome (IVDS).  The legal criteria for the evaluation 
of IVDS underwent an initial revision effective September 23, 
2002, codified at 38 C.F.R. § 4.71a, DC 5293 (2003) 
("the revised criteria").  Effective September 26, 2003, VA 
revised the section of the rating schedule addressing 
disabilities of the spine -- to include, again, the 
provisions pertaining to IVDS.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243.  

When, as here, the applicable law or regulations change 
during the pendency of     an appeal, VA must first consider 
whether the newly enacted statute or regulation  is expressly 
intended to apply on a retroactive basis.  If the statute or 
regulation      is silent, then VA must determine whether 
applying that provisions would have any retroactive effect, 
and if not, then VA ordinarily must apply the new provision -
- however, at no point prior to the effective date of that 
provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The former statute or regulation, though, 
if more favorable, may be applied prospectively without any 
such limitations as to the effective date of the revised 
criteria.  Thus, for the period prior to September 26, 2003, 
only the former criteria would apply, and the revised 
regulations may also be applied thereafter.    

The substantive regulatory changes that occurred through the 
issuance of the initial version of the rating criteria for 
IVDS, included providing a formula for rating this condition 
on the basis of frequency and severity of incapacitating 
episodes.  See 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002 to September 26, 2003).  A note to these 
criteria defined an incapacitating episode as a period of 
acute signs and symptoms due to IVDS requiring prescribed bed 
rest and treatment by a physician.  Also available under 
these criteria was the rating of the IVDS on the basis of the 
combined effect of its associated orthopedic and neurological 
manifestations.  The September 26, 2003 revision in rating 
criteria retained the formula for evaluation of IVDS due to 
incapacitating episodes -- and also permitted the rating of 
this disability, in the alternative, under a more recently 
issued General Rating Formula for diseases and injuries of 
the spine.  See 38 C.F.R. § 4.71a, DC 5243 (formerly DC 5293 
for IVDS).

In this particular case at hand, the veteran has received 
adequate notice of these changes in the applicable rating 
criteria through the RO's issuance to him of the November 
2003 SOC, which included citation to the former and revised 
version of 38 C.F.R. § 4.71a, pertaining to IVDS.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

To the extent, however, that medical evidence sets forth the 
general severity of his condition under the rating criteria, 
the veteran underwent VA examinations in February 2003 and 
October 2004.  And although information was obtained 
concerning the orthopedic and neurologic symptomatology, more 
thorough findings were not provided as to impairment directly 
attributable to the IVDS as the result of incapacitating 
episodes from this condition.  In the report of the February 
2003 examination, there was no discussion of the extent of 
incapacitating IVDS episodes.  

On examination again in October 2004, a neurological 
assessment was conducted, which was relevant to evaluating 
IVDS (in particular, under the criteria prior to September 
23, 2002).  However, on the section of the examination report 
applying to the discussion of IVDS, and upon which the 
examination form indicated that evidence of all 
incapacitating episodes should be noted, the examiner stated 
"does not apply."  This statement did not clarify whether 
the veteran did not actually experience incapacitating 
episodes, or rather, findings on that manifestation were not 
necessary.  In providing his diagnosis, the October 2004 
examiner further observed that the veteran had lumbar 
degenerative joint disease, with broad disc herniation 
causing narrowing of the spinal canal at L4-L5 -- this 
indicates at least the reasonable likelihood of some lumbar 
disc involvement with his lower back disability, and there is 
further information in private treatment records from that 
time period that also note a disc problem.  Recently, the 
veteran further provided a copy of a March 2006 physician's 
certification that he was eligible to receive a driver's 
license, notwithstanding his condition of L4-L5 peripheral 
neuropathy.       
Thus, more definitive findings are required regarding the 
severity of the veteran's lumbar disc disease, to include an 
assessment as to the extent of incapacitating episodes of 
IVDS.  So a remand is necessary for him to undergo another 
examination to address this component of the criteria for 
evaluating his lower back disorder.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the      Ponce 
Outpatient Clinic since February 2005.       
Then associate all records obtained 
with his        claims file.  

2.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected discogenic disease of the       
lumbar spine, preferably with the same 
physician   who examined him in October 
2004. 

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done, to include specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the lumbar spine is subject to 
repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should further provide all 
necessary findings to evaluate the 
severity of all disability involving 
intervertebral disc syndrome, and 
include discussion of whether there 
have been incapacitating episodes (and, 
if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any associated neurological 
impairment, that is, aside from any 
orthopedic impairment shown.

Additionally, the examiner is requested 
to comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected lumbar disc 
disease.  In offering this opinion, the 
examiner should take into consideration 
the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by 
service-connected disability, 
as distinguished from any nonservice-
connected physical condition.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim for a 
rating higher than 40 percent for 
discogenic disease of the      lumbar 
spine.  If the claim is not granted to 
the veteran's satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning this claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



 Department of Veterans Affairs


